TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00010-CR





Ex Parte:  Shannon Dwayne Simmons, Appellant





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT

NO. 94-760-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING





PER CURIAM

	This is an appeal from an order of the district court denying relief on appellant's
writ of habeas corpus.  Tex. R. App. P. 44.  The cause was remanded to the district court for a
hearing when neither a statement of facts nor a brief was filed in this Court.  Tex. R. App. P.
53(m), 74(l).  At the hearing, appellant and his attorney withdrew appellant's notice of appeal. 
In addition, we have received a supplemental transcript containing the judgment of conviction in
the underlying prosecution.  This renders moot the question of pretrial bail, which was the subject
of appellant's habeas corpus application.
	The appeal is dismissed.

Before Chief Justice Carroll, Justice Aboussie and Jones
Dismissed
Filed:   April 19, 1995
Do Not Publish